United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1429
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
James Ricky Glasgow,                    *
                                        *   [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: October 2, 2003
                              Filed: October 7, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.


      James Ricky Glasgow, a former Postal Service employee, pleaded guilty to
unlawfully detaining and delaying various catalogues and periodicals that were
entrusted to him to be delivered and which were intended to be delivered, in violation
of 18 U.S.C. § 1703. The district court1 sentenced Glasgow to 3 years probation, to
commence after he served a lengthy state prison term. The court also imposed a
$2,000 fine, ordering that the fine bear no interest and that during probation Glasgow

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
pay at least 10% of his net monthly household income, and not less than $50 a month.
On appeal, Glasgow challenges the imposition of the fine, arguing that the district
court did not consider the factors outlined in U.S.S.G. § 5E1.2(d) before imposing the
fine, and thus denied him due process; and that the fine is unconstitutionally
excessive.

       The record reveals, however, that the district court adopted the factual findings
of the presentence report (which reflected Glasgow’s education, work experience, and
financial situation), stated that Glasgow would have “adequate time” during his
probation to pay the fine, and established an installment payment plan. See U.S.S.G.
§ 5E1.2(f) (if lump-sum payment of fine would have unduly severe impact on
defendant or his dependents, court should establish installment schedule for payment
of fine); United States v. Gladfelter, 168 F.3d 1078, 1083 (8th Cir.) (crucial
§ 5E1.2(d) factor is defendant’s ability to pay; district court adopted facts of
presentence report, which contained information court was required to consider), cert.
denied, 528 U.S. 886 (1999); United States v. Johnston, 973 F.2d 611, 615 (8th Cir.
1992) (district court did not clearly err by imposing fine on indigent defendant based
on his ability to pay fine while working in prison and after being released), cert.
denied, 506 U.S. 1068 (1993). Thus, although the district court did not make detailed
findings, we conclude the court adequately considered the section 5E1.2(d) factors.
See United States v. Berndt, 86 F.3d 803, 808 (8th Cir. 1996) (district court need not
make specific findings as to each factor); United States v. Miller, 995 F.2d 865, 869
(8th Cir.) (district court’s findings must be accepted unless clearly erroneous; due
deference must be given to district court’s application of Guidelines), cert. denied,
510 U.S. 1018 (1993). Furthermore, the fine did not violate the Eighth Amendment.
See United States v. Hines, 88 F.3d 661, 664 (8th Cir. 1996) (whether fine is
unconstitutionally excessive is based, in part, on whether fine is disproportionate to
crime; if district court considers defendant's ability to pay fine, as required by
Guidelines, any constitutional ability-to-pay limitation will necessarily be met).



                                          -2-
Accordingly, we affirm.
               ______________________________




                            -3-